DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 9/3/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2	Claim 2 is objected to.
3.	Claims 1-20 are pending.
4.	Claims 1 and 3-20 are rejected.

Drawings
5.	The drawings filed on 9/3/21 are acceptable.

Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 9/3/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
   
Allowable Subject Matter
8.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Neches, (Neches), US PGPub. No.: US Patent No.: 4445171.

 	As per claim 1, Wu teaches an interface circuit comprising: 
a packet transmitter configured to generate a plurality of transmission packets, and to output the plurality of transmission packets, (TCP sink immediately generates an ACK packet for the arriving data packet with the sequence number; The server will only continue to send data upon receipt of ACK packets, (thus, comprising a request)) (para. 6, 14, 42) the plurality of transmission packets comprising information indicative of being a packet to be merged, (via providing the sequence number which is included in the header of the data packet; maintain an Ack sequence number table at the communication node) (para. 9, 32); and 
a packet receiver configured to generate a merged packet by merging a plurality of extension packets from among a plurality of reception packets received from outside of the interface circuit, (In numerous protocols the message is divided into packets at the transmitter end; the packets are conveyed individually over the communications link; and at the receiver end the packets are combined to re-form the message) (para. 4, 32), the plurality of extension packets comprising information indicative of being a packet to be merged, (via providing the sequence number which is included in the header of the data packet, thus indicative of packets to be merged (hence, extension packet) in an orderly fashion) (para. 32).
Wu does not specifically teach transmission packets based on a request output from a core circuit.
However, Neches teaches transmission packets based on a request output from a core circuit, (The processed message packets may be either routed back to the processor (core circuit) which originated the request or may be distributed to other processors for further processing) (col. 5, lines 29-32).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu and Neches in order to provide packets responsive to the request and causing them to be merged in a sequential order by outputting them in successive packet contention time intervals, (Neches: col. 5, lines 34-37).
   
 	As per claim 4, the interface circuit of claim 1, Wu teaches wherein the packet transmitter is further configured to cause the plurality of transmission packets to comprise order information, (TCP sink immediately generates an ACK packet for the arriving data packet with the sequence number (order of packets)) (para. 6, 14, 42).  
	Wu does not specifically teach indicating an order in which fields of the plurality of transmission packets are arranged.
	However, Neches teaches indicating an order in which fields of the plurality of transmission packets are arranged, (The byte sequences are arranged in successive fields, basically divided into command, key, destination selection, and data fields) (col. 12, lines 42-43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu and Neches in order to provide packets responsive to the request and causing them to be merged in a sequential order by outputting them in successive packet contention time intervals, (Neches: col. 5, lines 34-37).

 	As per claim 7, the interface circuit of claim 1, Wu teaches wherein the packet transmitter further comprises storing whether an external device is a device capable of identifying the information indicative of being a packet to be merged, (via providing the sequence number which is included in the header of the data packet; maintain an Ack sequence number table at the communication node) (para. 9, 32) and the packet transmitter is further configured to provide the plurality of transmission packets to the external device capable of identifying the information indicative of being a packet to be merged, (TCP sink receives a new data packet and determines the sequence number of the data packet, herein referred to as l_seq. The sequence number is included in the header of the data packet) (para. 32), 
Wu does not specifically teach the transmitter comprises a register; identifying the information with reference to the register.  
However, Neches teaches the transmitter comprises a register; identifying the information with reference to the register, (memories store control information for orderly and sequenced handling of receive and send messages) (col. 10, lines 3-9).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu and Neches in order to provide packets responsive to the request and causing them to be merged in a sequential order by outputting them in successive packet contention time intervals, (Neches: col. 5, lines 34-37).  

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Neches, (Neches), US PGPub. No.: US Patent No.: 4445171 and further in view of Sun et al., (Sun), US PGPub. No.: 20180132272 and further in view of Masuda, (Masuda), US Patent No.: 6931025.

 	As per claim 3, the interface circuit of claim 1, 
Neither Wu nor Neches specifically teach wherein lengths of the plurality of extension packets are equal to each other.
However, Sun specifically teach wherein lengths of the plurality of extension packets are equal to each other, (each extended eDCI (message) are of an equal) (para. 25).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Neches and Sun in order to further determine that the message is a complete message based at least in part on the expected length of the message, (Sun: para. 11).
Neither Wu, Neches nor Sun specifically teaches a length of the merged packet is greater than the lengths of the plurality of extension packets.
However, Masuda teaches length of the merged packet is greater than the lengths of the plurality of extension packets, (col. 6, lines 14-16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Neches, Sun and Masuda, such that the super frame is not transferred from the optical edge node 1b to the optical network until the sum of IP packets to occupy the payload in the super frame is greater than a certain length, (Masuda: col. 5, lines 49-51).

13.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Neches, (Neches), US PGPub. No.: US Patent No.: 4445171 and further in view of Inoue et al., (Inoue), US Patent. No.: 6587882.

 	As per claim 5, the interface circuit of claim 4, Wu teaches wherein the packet receiver is further configured to generate the merged packet comprised in the plurality 25Atty. Dkt. 8021S-1625 (SS-62840-US) of extension packets, based on order information comprised in the plurality of extension packets, (sequence number provides order information) (para. 32).  
Wu does not specifically teach merged packet by arranging fields in packets.
However, Inoue teaches merged packet by arranging fields in packets, (sequences are arranged in successive fields, (merge the registration message and the query message by using an extension field) (col. 19, 59-61).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Neches, and Inoue, in order to include the description of the message in an extension field in order to reduce traffic on the network, (Inoue; col. 19, lines 15-17).

 	As per claim 9, the interface circuit of claim 1, Wu teaches wherein the packet transmitter is further configured to generate the plurality of transmission packets such the information indicative of being a packet to be merged is comprised in each of the plurality of transmission packets, (In numerous protocols the message is divided into packets at the transmitter end; the packets are conveyed individually over the communications link; and at the receiver end the packets are combined to re-form the message; sequence number (indicative of packets to be merged) which is included in the header of the data packets) (para. 4, 32).  
	Neither Wu nor Neches specifically teach that a field exclusively used for the information indicative of being a packet to be merged.
However, Inoue teaches a field exclusively used for the information indicative of being a packet to be merged, (merging messages by using the extension field) (col. 19, lines 59-60)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Neches, and Inoue, in order to include the description of the message in an extension field in order to reduce traffic on the network, (Inoue; col. 19, lines 15-17).

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Neches, (Neches), US PGPub. No.: US Patent No.: 4445171 and further in view of Liu et al., (Liu), US PGPub. No.: 20080151881.

 	As per claim 6, the interface circuit of claim 1, Wu teaches wherein the packet receiver comprises storing the plurality of extension packets that are identified, (para. 21, 25) and the packet receiver is further configured to generate the merged packet by merging the plurality of extension packets, (at the receiver end the packets are combined to re-form the message) (para. 4).
	Wu does not specifically teach extension packets stored in the buffer.
	However, Neches teaches extension packets stored in the buffer, (col. 6, lines 26-33).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu and Neches in order to provide packets responsive to the request and causing them to be merged in a sequential order by outputting them in successive packet contention time intervals, (Neches: col. 5, lines 34-37).
	Neither Wu nor Neches specifically teach receiver comprises a buffer temporarily storing the packets.
	However, Liu teaches receiver comprises a buffer temporarily storing the packets, (via temporarily storing the data for client receiver) (para. 26).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Neches and Liu such that the amount of buffering within the receiving proxy cache buffer is substantially larger than the number of packets in transit due to end-to-end latency, (Liu: para. 59).

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Neches, (Neches), US PGPub. No.: US Patent No.: 4445171 and further in view of Zhu, (Zhu), US Patent No.: 9325812.

 	As per claim 8, the interface circuit of claim 1, Wu teaches wherein each of the plurality of transmission packets comprises an operation code, (via sequence number/code in the header of the packets) (para. 32), to which information about an operation corresponding to the request is allowed to be written, (allowed as per inclusion in a header) (para. 32).
	Neither Wu nor Neches specifically teach operation code field, to which information is allowed to be written; and the packet transmitter is further configured to write, to the operation code field, at least one of the information about the operation and the information indicative of being a packet to be merged.
However, Zhu teaches operation code field, to which information is allowed to be written, ( sequence number, is written in the MSN field) (col. 7, lines 29-30); and the packet transmitter is further configured to write, to the operation code field, at least one of the information about the operation and the information indicative of being a packet to be merged, (wherein the sequence number represents a packet to be merged;  the processing unit 83 may be further configured to: write a master sequence number) (col. 7, lines 29-30; col. 12, lines 55-56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Neches and Zhu such that in order to ensure integrity of information, the CRC field and the MSN field at the internal layer may also be reserved, (Zhu: col. 4, lines 12-14).  

16.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Jang et al., (Jang), US PGPub. No.: US PGPub. No.: 20070237107.

 	As per claim 10, Wu teaches a processor connected to an external device via a bus, the processor, (first node connected to a second node (comprises external device and processor) on a channel (bus)) (para. 11) comprising: 
a controller configured to generate a message to be transferred to the external device, (TCP sink immediately generates an ACK packet for the arriving data packet with the sequence number; The server will only continue to send data upon receipt of ACK packets, (thus, comprising a request)) (para. 6, 14, 42); and 26Atty. Dkt. 8021S-1625 (SS-62840-US) 
an interface circuit configured to generate a packet to be output to the bus, based on the message, (TCP sink immediately generates an ACK packet for the arriving data packet with the sequence number; The server will only continue to send data upon receipt of ACK packets) (para. 6, 11, 14, 42), 
wherein the interface circuit is configured to: 
output the plurality of packets to the bus, (para. 11).  
Wu does not specifically teach generate a plurality of packets in different formats from each other including a plurality of fields comprised in the message that are dispersed in the plurality of packets.
However, Jang teaches generate a plurality of packets in different formats from each other, (the packet generator 305 generates packets (plurality) in different formats) (para. 37) including a plurality of fields comprised in the message that are dispersed in the plurality of packets, (para. 41, 42)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu and Jang in order to provide an efficient packet transmission using the minimum overhead., (Jang: para. 53).

 	As per claim 11, the processor of claim 10, Wu teaches wherein the interface circuit is further configured to generate the plurality of packets (TCP sink immediately generates an ACK packet for the arriving data packet with the sequence number; The server will only continue to send data upon receipt of ACK packets, (thus, comprising a request)) (para. 6, 14, 42), such that each of the plurality of packets comprises information indicative of being a packet to be merged, (via providing the sequence number which is included in the header of the data packet; maintain an Ack sequence number table at the communication node) (para. 9, 32).  

 	As per claim 12, the processor of claim 11, Wu teaches wherein the interface circuit is further configured to: identify extension packets from among a plurality of reception packets received from the bus, (In numerous protocols the message is divided into packets at the transmitter end; the packets are conveyed individually over the communications link; and at the receiver end the packets are combined (hence, extension packets) to re-form the message) (para. 4, 32), the extension packets comprising the information indicative of being a packet to be merged, (via providing the sequence number which is included in the header of the data packet, thus indicative of packets to be merged (hence, extension packet) in an orderly fashion) (para. 32).; and generate a message by merging the extension packets, (packets are combined to re-form the message) (para. 4, 32).  

17.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Jang et al., (Jang), US PGPub. No.: US PGPub. No.: 20070237107 and further in view of Neches, (Neches), US PGPub. No.: US Patent No.: 4445171.

 	As per claim 13, the processor of claim 12, 
Wu teaches the interface circuit is further configured to generate the message, comprised in the extension packet (para. 6, 14, 42).
Neither Wu nor Jang specifically teach generate the message by arranging a plurality of fields such that the plurality of fields do not overlap with each other. 
However, Neches teaches generate the message by arranging a plurality of fields such that the plurality of fields do not overlap with each other (The byte sequences are arranged in successive fields (thus, not overlapping), basically divided into command, key, destination selection, and data fields) (col. 12, lines 42-43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Jang and Neches such that the data contents of the successive fields are used by the network in sorting at each node, (Neches: col. 13, lines 4-6).

 	As per claim 14, the processor of claim 13, Wu teaches wherein each of the extension packets comprises order information, (via providing the sequence number (order information) which is included in the header of the data packet; maintain an Ack sequence number table at the communication node) (para. 9, 32)	
Neither Wu nor Jang specifically teach indicating an order in which the plurality of fields of the extension packets are arranged upon merging the extension packets, and the interface circuit is further configured to arrange the plurality of fields comprised in the extension packets, based on the order information.  
However, Neches teaches indicating an order in which the plurality of fields of the extension packets are arranged upon merging the extension packets, and the interface circuit is further configured to arrange the plurality of fields comprised in the extension packets, based on the order information (The byte sequences are arranged in successive fields (order of fields), basically divided into command, key, destination selection, and data fields) (col. 12, lines 42-43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Jang and Neches such that the data contents of the successive fields are used by the network in sorting at each node, (Neches: col. 13, lines 4-6).

 	As per claim 15, Wu teaches a method of processing a packet, the method comprising: receiving a plurality of reception packets; 27Atty. Dkt. 8021S-1625 (SS-62840-US) identifying a plurality of extension packets from among the plurality of reception packets, (In numerous protocols the message is divided into packets at the transmitter end; the packets are conveyed individually over the communications link; and at the receiver end the packets are combined to re-form the message) (para. 4, 32) the plurality of extension packets comprising information indicative of being a packet to be merged, (via providing the sequence number which is included in the header of the data packet, thus indicative of packets to be merged (hence, extension packet) in an orderly fashion) (para. 32); and outputting the merged packet, and generating a merged packet, (para. 4, 32).
Neither Wu nor Jang specifically teach generating packet by arranging a plurality of fields comprised in the plurality of extension packets.  
However, Neches teaches generating packet by arranging a plurality of fields comprised in the plurality of extension packets, (The byte sequences are arranged in successive fields (order of fields), basically divided into command, key, destination selection, and data fields) (col. 12, lines 42-43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Jang and Neches such that the data contents of the successive fields are used by the network in sorting at each node, (Neches: col. 13, lines 4-6).

 	As per claim 16, the method of claim 15, Wu teaches further comprising: generating a plurality of transmission packets, and outputting the plurality of transmission packets, (para. 4).
Wu does not specifically teach packets in different formats from each other such that a plurality of fields comprised in a message for processing a request, which is output from a core, are dispersed in the plurality of transmission packets.
However, Jang teaches packets in different formats from each other (the packet generator 305 generates packets (plurality) in different formats) (para. 37); such that a plurality of fields comprised in a message for processing a request, which is output from a core are dispersed in the plurality of transmission packets (para. 41, 42, 47). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu and Jang in order to provide an efficient packet transmission using the minimum overhead., (Jang: para. 53).

 	As per claim 17, the method of claim 16, Wu teaches wherein the generating of the plurality of transmission packets comprises adding, to the plurality of transmission packets, information indicative of being a packet to be merged, (a new data packet and determines the sequence number of the data packet, herein referred to as l_seq. The sequence number is included (added) in the header of the data packet) (para. 4, 32).  

 	As per claim 18, the method of claim 17, Wu teaches wherein the generating of the plurality of transmission packets further comprises adding, to the plurality of transmission packets, order information indicating an order in which fields of the plurality of transmission packets are arranged upon merging the plurality of transmission packets, (a new data packet and determines the sequence number of the data packet, herein referred to as l_seq. The sequence (order indicated) number is included (added) in the header of the data packet) (para. 4, 32).  

18.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Jang et al., (Jang), US PGPub. No.: US PGPub. No.: 20070237107 in view of Neches, (Neches), US Patent No.: 4445171 and further in view of Liu et al., (Liu), US PGPub. No.: 20080151881.

 	As per claim 19, the method of claim 15, Wu teaches wherein the generating of the merged packet is performed after an extension packet is received, (In numerous protocols the message is divided into packets at the transmitter end; the packets are conveyed individually over the communications link; and at the receiver end the packets are combined to re-form the message, (thus generated after an extension packet is received for merging)) (para. 4, 32),
Neither Wu, Jang nor Neches specifically teach further comprising: temporarily storing the identified plurality of extension packets in a buffer, which comprises a field to be arranged last from among the plurality of fields. 
However, Liu teaches temporarily storing the identified plurality of extension packets in a buffer, (via temporarily storing the data for client receiver) (para. 26); which comprises a field to be arranged last from among the plurality of fields, (sequence number is last field among plurality of fields) (Fig. 6).
	 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Jang, Neches and Liu in order to further measure packet loss which may be achieved through a sequence number field 66 (FIG. 6) inserted the packet, (Liu: para. 46).

19.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu al., (Wu), US PGPub. No.: 20070286077 as applied to claims above in view of Jang et al., (Jang), US PGPub. No.: US PGPub. No.: 20070237107 in view of Neches, (Neches), US Patent No.: 4445171, in view of Sun et al., (Sun), US PGPub. No.: 20180132272 and further in view of Masuda, (Masuda), US Patent No.: 6931025.

 	As per claim 20, the method of claim 15, 
Neither Wu, Jang nor Neches specifically teach wherein lengths of the plurality of extension packets are equal to each other.
However, Sun teaches wherein lengths of the plurality of extension packets are equal to each other, (each extended eDCI (message) are of an equal length) (para. 25).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Jang, Neches and Sun such that messages may be formatted according to predefined DCI formats, with each DCI format having a corresponding message size or length, (Sun: para. 40).
Neither Wu, Jang, Neches nor Sun specifically teach a length of the merged packet is greater than the lengths of the plurality of extension packets.
However, Masuda teaches a length of the merged packet is greater than the lengths of the plurality of extension packets, (col. 6, lines 14-16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Wu, Jang, Neches, Sun and Masuda, such that multiple short packets are transferred being assembled into one frame. Herein, a frame greater than a certain length is called super frame. (Masuda: col. 5, lines 36-40).

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        7/20/22